Ejectment for a house and lot in Greensboro on the forfeiture of a lease. The demise is laid on 11 December, 1843, and the declaration was served the day next succeeding.
On 18 November, 1841, the lessor of the plaintiff executed a lease of the premises to the defendant and one Bushe for four years, to commence on the 1st of December following, "subject to the following conditions, that is to say: the said Bushe and Crowson are to pay to the said Tate at the end of each year, for rent, the sum of $80, to be secured by bond with a surety yearly; that sum due at the expiration of each year. Should the said Bushe and Crowson keep the said house and lot but for one year, they are to pay for that year the sum of $100; or should they fail to comply with this contract to keep it for the whole four years, for the last year they keep it, in that event, they are to pay $100. The said Bushe and Crowson at the commencement are to secure the payment of the first year's rent with bond and good security; and this lease to commence on 1 December, 1841, provided the rent (66)  for the first year be thus secured; and the said Bushe and Crowson are, at the end of each year, to secure, by bond with a surety, the rent for the next year; and in case they should fail, at the end of any one year, to give such bond and security, then the lease to cease and terminate, and the said Thomas R. Tate shall have the right to enter into the premises and take the same into his possession."
The lessees entered and occupied two years. At the end of the second year the lessees did not tender a bond with surety for the rent of the next year, commencing on 1 December, 1843; and it is for that breach of the conditions of the lease this action was brought. It appeared that the lessor of the plaintiff resided also in Greensboro, but that at the end of the second year he was absent from home and in another *Page 59 
county, and it did not appear that the lessees were informed where he was. It was admitted by the defendant that the lessees had no bond for the next year's rent ready on the day, nor before this suit was brought though afterwards they offered one.
The foregoing is the substance of the case stated in the exception, and thereon the counsel for the defendant moved for various instructions; the only material one, however, being that the lessees were not bound to follow the lessor to another county to tender a bond in order to save their lease, and that in order to work a forfeiture it was necessary the lessor should have made a demand of the bond on the day on which it ought to have been given. The court refused to give the instruction, and told the jury that, as the lessees had no bond prepared on the last day of the second year, nor at any time before this suit was brought, the plaintiff was entitled to recover. The jury rendered a verdict accordingly and from the judgment the defendant appealed.
The instructions given to the jury are             (67) erroneous. The error probably arose from not adverting to the difference between a right to a forfeiture of the term by the breach of a covenant or condition contained in a lease, and a right to the rent, or to damages or other things secured by the lease. No doubt, the rent remains, though not demanded at the day, and may be recovered by distress or an action; and to save himself from the costs of those proceedings the lessee must be active in paying or tendering the sum due to the lessor. But the law leans against forfeitures, and is very strict in requiring a lessor to do everything literally at the time and place needful to work it. The lessor is not compelled to avail himself of a forfeiture, but he may waive it; and, therefore, where the agency of the landlord is involved in any way in the act which is to work or prevent a forfeiture, he ought so to act as to make it appear clearly that he means to insist upon the forfeiture, and thereby enable the other party, by compliance in time, to save his land. We have no statute upon the subject, but the common law in all its rigor is in force here. The rules upon this point are distinctly stated by Lord Coke, and the first is that if the feoffor do not demand the rent behind, he shall never reenter, Co. Lit., 201; and the annotator on that passage adds: "So it is, if there be a nomine paenae given to the lessor for nonpayment, the lessor must demand the rent before he can be entitled to the penalty; even if the clause be that, if the rent be behind, the estate of the lessee shall cease and be void, because the presumption is that the lessee is attendant on *Page 60 
the land to save his penalty and preserve his estate, and, therefore, he shall not be punished without a willful default, which cannot be madeappear without a demand be proved, and that it was not answered." 2 Thomas Coke, 92, note 2. The idea of his Honor was that where it was clear that the lessee was not ready, it amounted to a default, (68)  and that a demand is dispensed with when it is seen that, if made, it would have been ineffectual. It is true, there was a default in the lessee, but not such an one as worked a forfeiture without a demand by the lessor, for it cannot be told that the lessee or some friend for him, if required, would not have given the requisite security. But the law on this point is so very strict against inflicting a forfeiture upon any implication whatever that it has been held that the demand for the rent must be made in fact, although there should be no person on the land to pay it, and, therefore, it was manifest that the demand would be ineffectual.Kilwooly v. Brand, Plow., 70; 1 Wms. Saund., 287, a, note 16.
It is true, this is not a forfeiture for the nonpayment of rent arrear; but it stands upon the same reason, being partly of the term for not securing rent as stipulated and partly a forfeiture of an additional sum of $20, nomine paenae therefor. There are other covenants for the breach of which forfeitures have been enforced without any demand or other act of the lessor, such as covenants not to assign, to repair, or to insure. But in those cases no further agency of the lessor in anything to which the covenants relate is involved, but the matter is wholly between the tenants and third persons. No interposition of the lessor could prevent or hasten the action of the lessee more than was done in the lease itself. But here the pecuniary penalty of $20 is to accrue to the lessor, and, therefore, according to the authorities cited by M. Hargrave, there must be a demand before that is incurred. Precisely for the same reason, the bond with surety for the rent to accrue for the ensuing year, which was to be given to the lessor, ought by him to have been duly demanded on the day when it was to have been delivered, before he can insist upon a forfeiture of the term. Indeed, in New York it has been held, where the condition was that the lessee should pay all taxes, that the lessor could not reenter for the failure of the tenant to (69)  pay a direct tax to the United States, without showing a demand of payment, although there was an express clause that if any tax should be behind and unpaid twenty days after it ought to have been paid the lessor might distrain or reenter. Jackson v. Harrison, 17 John., 66.
PER CURIAM.                                          Venire de novo. *Page 61